Citation Nr: 1312543	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-45 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for numbness and tingling of hands, including possible diabetic peripheral neuropathy, carpel tunnel and cervical radiculopathy.

2.  Entitlement to an evaluation higher than 20 percent for peripheral neuropathy of the left lower extremity, effective April 26, 2011.

3.  Entitlement to an evaluation higher than 20 percent for peripheral neuropathy of the right lower extremity, effective April 26, 2011.

4.  Entitlement to an evaluation higher than 30 percent for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran seeks service connection for tingling in his hands.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  By analogy, although the Veteran has submitted a claim for "tingling in his hands," the evidence includes diagnoses for carpel tunnel syndrome, diabetic peripheral neuropathy and cervical radiculopathy.  As such, the claim has been broadened to include all currently diagnosed disorders that have symptoms of tingling of the hands.

The issue of entitlement to service connection for numbness and tingling of hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 20, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal for an evaluation higher than 20 percent for peripheral neuropathy of the left lower extremity was requested.
2.  On November 20, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal for an evaluation higher than 20 percent for peripheral neuropathy of the right lower extremity was requested.

3.  On November 20, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of his appeal for an evaluation higher than 30 percent for service-connected posttraumatic stress disorder was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an evaluation higher than 20 percent for peripheral neuropathy of the left lower extremity, by the appellant, through his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal for an evaluation higher than 20 percent for peripheral neuropathy of the right lower extremity, by the appellant, through his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal for evaluation higher than 30 percent for service-connected posttraumatic stress disorder, by the appellant, through his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, withdrew the issues of entitlement to higher evaluations for peripheral neuropathy of the right and left lower extremities and entitlement to an evaluation higher than 30 percent for service-connected posttraumatic stress disorder in a statement dated on November 20, 2012 and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation higher than 20 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to the issue of entitlement to an evaluation higher than 20 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to an evaluation higher than 30 percent for service-connected posttraumatic stress disorder is dismissed.


REMAND

The Veteran explains that he was incorrectly diagnosed with carpel tunnel syndrome and this incorrect diagnosis caused his claim for service connection for tingling in the hands to be denied.  Instead, he claims that he has a diagnosis of peripheral neuropathy as shown in a January 2012 VA treatment record.  The January 2012 treatment record, written by a neurology staff physician, states that the Veteran had evidence on exam for diabetic peripheral neuropathy affecting the hands up to the wrists and the feet up to the ankles.  Since January 2012, a May 2012 VA treatment record shows that the Veteran was diagnosed with cervical radiculopathy which caused a burning sensation in his left arm.  X-ray of the cervical spine showed degenerative skeletal change, mild narrowing of multiple and neural foramina bilaterally.  There was also straightening of the spine, possibly due
to paraspinal muscle spasms.  These two new diagnoses demonstrate the possibility that his tingling in his hands could be due to a different diagnosis than carpel tunnel syndrome.  For this reason, the Board finds that a new examination is warranted to ascertain the current etiology of the tingling in his hands.  

The Veteran reports that he has been receiving treatment from the VA since 1993.  See September 2009 statement by the Veteran.  In an October 2010 VA treatment record, the Veteran reported experiencing tingling in his hands for two to three years.  VA treatment records currently associated with the Veteran's claims file begin in November 2009.  Treatment records beginning in 2007 should be obtained and associated with the claims file.  Furthermore, VA records for the period from January 2010 to September 2010 appear to missing from the claims file.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.    

The October 2012 rating code sheet notes that service connection is in effect for numbness and tingling of the hands, associated with diabetes mellitus.  No disability rating is assigned.  However, service connection has not been established for tingling and numbness of the hands, and for that very reason, the issue is before the Board at this time.  While the case is in remand status, the RO should correct this administrative mistake.

Accordingly, the case is REMANDED for the following action:

1. Correct the October 2012 rating code sheet to reflect that service connection has not been established for tingling of the hands.

2. Obtain all pertinent VA records not already associated with the claims file, including records for the period from 2007 to November 2009 and from January 2010 to September 2010.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of tingling in his hands.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a. Provide a current diagnosis of any disorder that is causing tingling in the hands, to include possible carpel tunnel syndrome, peripheral neuropathy, cervical radiculopathy or any other diagnosis found.  

b. For each diagnosed disorder, is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) the Veteran's military service.  

c. For each diagnosed disorder, is it at least as likely as not (probability of at least 50 percent) that such disorder is proximately due to (caused by) or, alternatively, aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus or any other service-connected disabilities.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The Veteran is service-connected for PTSD, diabetes mellitus, Type II, peripheral neuropathy of the left and right lower extremities, tinnitus, coronary artery disease, bilateral hearing loss and erectile dysfunction.

The examiner is asked to comment on the January 2012 VA treatment record which includes a diagnosis of diabetic peripheral neuropathy.  The examiner is also asked to comment on the January 2010 nerve conduction study which showed only carpel tunnel syndrome and the August 2011 VA examination report which diagnosed the Veteran with only carpel tunnel syndrome. 

The examiner is requested to provide an explanation of the underlying reasons for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


